Citation Nr: 1342838	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  09-48 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral foot disabilities.  

2.  Entitlement to service connection for bilateral foot disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for bilateral foot disabilities.  By this decision the RO also, apparently, reopened and denied the Veteran's claim for entitlement to service connection for a psychiatric disorder (listed as post-traumatic stress disorder (PTSD)) on a de novo basis.  

In February 2013, the RO granted service connection and a 30 percent rating for a depressive disorder (claimed as PTSD), effective January 11, 2013.  Therefore, that issue is no longer before the Board.  

In August 2013, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

A February 2013 RO decision (issued in a supplemental statement of the case) reopened and denied the Veteran's claim for entitlement to service connection for bilateral foot disabilities..  The Board must address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for bilateral foot disabilities on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for bilateral foot disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The RO denied service connection for bilateral foot disabilities in January 1997, and the Veteran did not appeal.   That decision is now final.

2.  Evidence submitted since then includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening a claim for entitlement for service connection for bilateral foot disabilities have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's previously denied claim for entitlement to service connection for bilateral foot disabilities, and remands the merits of that claim for further development.  As such, no discussion of VA's duty to notify or assist is necessary.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  


The RO denied service connection for bilateral foot disabilities in January 1997 on the basis that although there was treatment for such disabilities during service, no permanent residual or chronic disability subject to service connection was shown.  
There was no evidence received within one year of the January 1997 RO decision.  See 38 C.F.R. § 3.156(b); Bond.  The January 1997 RO decision was not appealed and is now final.  38 U.S.C.A. § 7105.  

The evidence of record now demonstrates what appears to be various chronic foot disabilities.  This evidence is considered new and material and reopening of the claim for entitlement to service connection for bilateral foot disabilities is warranted.  


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for bilateral foot disabilities is granted.  


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran maintains that he was treated for right and left foot problems during service and that his current bilateral foot disabilities had their onset during service and have continued since service.  

The Veteran is competent to report right and left foot problems in service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

On a medical history form at the time of the February 1961 enlistment examination, the Veteran checked that he had no foot trouble.  The reviewing examiner also did not refer to any foot trouble.  
The February 1961 enlistment examination report included a notation that the Veteran had pes planus, bilateral, level 2.  Subsequent service treatment records indicate that the Veteran was treated for variously diagnosed right and left foot problems including possible metatarsalgia; bilateral symptomatic pes planus; athlete's foot; ingrown toenails; calluses; and pain in the ball of the right foot, which was diagnosed as tibial sesmoiditis.  

On a medical history form at the time of the December 1980 separation examination, the Veteran checked that he had foot trouble.  The reviewing examiner indicated that the Veteran had recurrent tinea pedis.  The December 1980 separation examination report included a notation that the Veteran's feet and lower extremities were normal.  

Post-service VA treatment records, including VA examination reports, show treatment for variously diagnosed right and left foot disabilities such as metatarsalgia; flatfeet; callosities of both large toes; ankle pain with a diagnosis of degenerative joint disease; and resolved plantar fasciitis.  

A November 2012 VA pes planus examination report included a notation that the Veteran's claim file was reviewed.  The diagnosis was pes planus with a date of diagnosis prior to military service.  The examiner indicated that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner stated that the Veteran had some episodes of foot pain in the past that were most likely related to flat feet to some degree, but no current issues except for mild complaints of tenderness on the plantar aspect of the mid foot, bilaterally, with deep palpation.  The examiner stated that such was a common finding in pes planus and not an aggravation beyond the natural progression of pes planus.  

The VA examiner did not provide much in the way of a rationale for her opinion that the Veteran's pes planus was not aggravated by service.  Nor did the examiner address the fact that the Veteran was treated for symptomatic pes planus during service.  

A November 2012 VA feet examination report noted that the Veteran's claim file had been reviewed, and related a diagnosis of metatarsalgia, recurrent, remote, currently resolved, with a dates of diagnosis in 1975 and 2008.  

A November 2012 VA skin diseases examination report included a notation that the Veteran's claim file had been reviewed.  The diagnoses were tinea pedis, remote, revolved, with a diagnosis in 1961, and an ingrown toenail, remote, resolved, with dates of diagnosis in 1979 and 2011.  

The examiner, who conducted both the November 2012 VA foot and skin disease examinations, indicated that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner stated that there were no ingrown toenails, metatarsalgia, or tinea pedis noted on the examination.  

Although the VA examiner found that the Veteran did not presently have ingrown toenails, metatarsalgia, or tinea pedis, she did not specifically address the Veteran's history of treatment for foot problems such as possible metatarsalgia, ingrown toenails, athlete's foot, and recurrent tinea pedis during his period of service.  The examiner also did not specifically address any reports by the Veteran of right and left foot problems during and since service.  

Significantly, a recent June 2012 VA treatment entry listed medical problems that included metatarsalgia.  

In light of the problems associated with the November 2012 VA examinations, the Board finds that the Veteran has not been afforded an adequate VA examination.   Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right and left foot problems since August 2012.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of any current foot disabilities.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records contained in VBMS or the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  The examiner must diagnose all current foot disabilities, to include metatarsalgia, pes planus, ingrown toenails, calluses, tinea pedis, athlete's foot, and tibial sesmoiditis.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed foot disabilities, to include metatarsalgia, pes planus, ingrown toenails, calluses, tinea pedis, athlete's foot, and tibial sesmoiditis, had their onset during the Veteran's period of service or are otherwise related to service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for all such disorders during service and any reports by the Veteran that he has suffered from right and left foot problems during service and since service.  

If the examiner finds that any currently diagnosed foot disabilities clearly and unmistakably (there can be no evidence to the contrary) existed prior to the Veteran's entry into service, the examiner must comment on whether any such pre-service conditions were permanently worsened by service.  If such pre-service conditions were permanently worsened by service, the examiner must state whether the worsening was clearly and unmistakably (there can be no evidence to the contrary) NOT worsened beyond the normal course of the condition.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


